 



Exhibit 10.2

 

MODIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS MODIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
"Amendment") is made as of the 23rd day of March, 2017, by and among JETPAY
PAYMENT SERVICES, FL, LLC, a Delaware limited liability company f/k/a CSI
ACQUISITION SUB ONE, LLC, a Delaware limited liability company ("Borrower"),
JETPAY CORPORATION, a Delaware corporation ("Guarantor"), and FIFTH THIRD BANK,
an Ohio banking corporation ("Lender").

 

RECITALS

 

A.       Lender made a term loan to Borrower in the amount of One Million
Sixty-Eight Thousand Nine Hundred Sixty and 30/100 Dollars ($1,068,960.30) and a
revolving line of credit loan to Borrower in the amount of Five Hundred Thousand
and No/100 Dollars ($500,000.00) (collectively, the "Loan") pursuant to the
terms and conditions of a Credit Agreement dated as of June 2, 2016 by and
between Borrower and Lender (the "Credit Agreement"). The Loan is evidenced by a
Promissory Note dated June 2, 2016 in the original principal amount of One
Million Sixty-Eight Thousand Nine Hundred Sixty and 30/100 Dollars
($1,068,960.30) executed by Borrower and made payable to Lender and a Promissory
Note dated June 2, 2016 in the original principal amount of Five Hundred
Thousand and No/100 Dollars ($500,000.00) executed by Borrower and made payable
to Lender (collectively, the "Note").

 

B.       The Loan is secured by (i) a Security Agreement dated June 2, 2016
executed by Borrower to and for the benefit of Lender (the “Security
Agreement”); (ii) a Continuing Guaranty Agreement dated June 2, 2016 executed by
Guarantor in favor of Lender (the "Guaranty"); and (iii) certain other loan
documents (the Note, the Security Agreement, the Guaranty, the Credit Agreement
and the other documents evidencing, securing and guarantying the Loan, in their
original form and as amended from time to time, are sometimes collectively
referred to herein as the "Loan Documents").

 

C.       Borrower has requested that Lender modify the fixed charge coverage
ratio covenant in the Credit Agreement, and Lender has agreed to such
modification subject to the terms and conditions herein provided.

 

NOW, THEREFORE, in consideration of the Recitals set forth above, the agreements
by Lender to modify the Credit Agreement, as provided herein, the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor
and Lender hereby agree as follows:

 

1.       Affirmation of Recitals. The recitals set forth above are true and
correct and are incorporated herein by this reference.

 

2.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

 



 1 

 

 

3.       Fixed Charge Coverage Ratio. The definition of Fixed Charge Coverage
Ratio in Section 1.2 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Fixed Charge Coverage Ratio” means the ratio of: (a) Borrower’s EBITDA plus
rent and operating lease payments, less distributions, dividends, increases in
loans to Guarantor and capital expenditures (other than capital expenditures:
(w) incurred with respect to the Magic Platform, (x) financed with equity
contributions funded to Borrower by Guarantor, (y) financed with proceeds of the
purchase money indebtedness or capital leases to the extent permitted under the
Loan Documents, or (z) incurred with respect to the Illinois Contract) and other
extraordinary items during the applicable test period, divided by (b) the
consolidated sum of (i) Borrower’s interest expense, plus (ii) all scheduled
principal payments (but excluding principal that is payable upon the Maturity
Date) with respect to indebtedness paid or due and payable by the Constituent
Entities during the applicable period plus rent and operating lease expenses
incurred in the same such period. The test period shall be the prior seven (7)
month period then ending for the Fixed Charge Coverage Ratio calculated as of
December 31, 2016. The test period shall be the prior twelve (12) month period
then ending for the Fixed Charge Coverage Ratio calculated as of December 31,
2017 and each December 31st thereafter for so long as the Loan Documents remain
in effect. For purposes of the definition of Fixed Charge Coverage Ratio, (i)
the term “Magic Platform” shall mean capital expenditures of up to Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) incurred by Borrower for the
creation or implementation of its ‘Magic’ software and operating platform during
the period of June 1, 2016 to December 31, 2016 and (ii) the term “Illinois
Contract” shall mean capital expenditures of up to One Million and No/100
Dollars ($1,000,000.00) incurred by Borrower for the purpose of securing
equipment or funding software integration required under a contract with the
State of Illinois during the period of January 1, 2017 to December 31, 2017.

 

4.       Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to Lender as follows:

 

(a)       The representations and warranties in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof.

 

(b)       There is currently no Event of Default under the Loan Documents and
Borrower does not have knowledge of any event or circumstance which with the
giving of notice or the passage of time, or both, would constitute an Event of
Default under the Loan Documents.

 

(c)       The Loan Documents are in full force and effect and, following the
execution and delivery of this Amendment, the Loan Documents continue to be the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their respective terms, subject to limitations imposed by bankruptcy,
insolvency, other debtor relief laws and general principles of equity.

 

(d)       As of the date hereof, Borrower has no claims, counterclaims, defenses
or set-offs with respect to the Loan or the Loan Documents as modified herein.

 

(e)       Borrower validly exists under the laws of the State of its formation
or organization and has the requisite power and authority to execute and deliver
this Amendment and to perform the Loan Documents as modified herein. The
execution and delivery of this Amendment by Borrower and the performance by
Borrower of the Loan Documents as modified herein have been duly authorized by
all requisite action by or on behalf of Borrower. This Amendment has been duly
executed and delivered on behalf of Borrower.

 



 2 

 

 

5.       Reaffirmation of Guarantor Documents. Guarantor hereby ratifies and
affirms the Guaranty and agrees that the Guaranty is in full force and effect
following the execution and delivery of this Amendment. To Guarantor's actual
knowledge, the representations and warranties of Guarantor as contained in the
Guaranty are, as of the date hereof, true and correct and Guarantor does not
have actual knowledge of any default thereunder. The Guaranty continues to be
the valid and binding obligation of Guarantor, enforceable in accordance with
its terms, subject to limitations imposed by bankruptcy, insolvency, other
debtor relief laws and principles of equity, and Guarantor has no claim or
defense to the enforcement of the rights and remedies of Lender thereunder,
except as specifically provided otherwise in the Guaranty. The execution and
delivery of this Amendment by Guarantor and the performance by Guarantor of its
obligations under the Loan Documents have been duly authorized by all requisite
action by or on behalf of Guarantor. This Amendment has been duly executed and
delivered on behalf of Guarantor.

 

6.       Loan Fees and Expenses. As a condition precedent to Lender's agreement
to enter into this Amendment, Borrower hereby agrees to pay, promptly upon
request therefor, all reasonable out-of-pocket costs and expenses incurred by
Lender in connection with this Amendment, including, without limitation,
reasonable attorneys’ fees and expenses.

 

7.       Release of Claims. Borrower, Guarantor and any other obligors, on
behalf of themselves and their respective successors and assigns (collectively
and individually, "Borrower Parties"), hereby fully, finally and completely
RELEASE AND FOREVER DISCHARGE  Lender and its successors, assigns, affiliates,
subsidiaries, parents, officers, shareholders, directors, employees, servicers,
attorneys, agents and properties, past, present and future, and their respective
heirs, successors and assigns (collectively and individually, "Lender Parties"),
of and from any and all claims, controversies, disputes, liabilities,
obligations, demands, damages, debts, liens, actions and causes of action of any
and every nature whatsoever, known or unknown, whether at law, by statute or in
equity, in contract or in tort, under state or federal jurisdiction, and whether
or not the economic effects of such alleged matters arise or are discovered in
the future, which Borrower Parties have as of the date of this Amendment or may
claim to have against Lender Parties arising out of or with respect to any and
all transactions relating to the Loan or the Loan Documents occurring on or
before the date of this Amendment, including any loss, cost or damage of any
kind or character arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of Lender Parties occurring on or
before the date of this Amendment.  The foregoing release is intended to be, and
is, a full, complete and general release in favor of Lender Parties with respect
to all claims, demands, actions, causes of action and other matters described
therein, including specifically, without limitation, any claims, demands or
causes of action based upon allegations of breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury, or any
other theory, cause of action, occurrence, matter or thing which might result in
liability upon Lender Parties arising or occurring on or before the date of this
Amendment.  Borrower Parties understand and agree that the foregoing general
release is in consideration for the agreements of Lender contained herein and
that they will receive no further consideration for such release.

 

8.       Miscellaneous.

 

(a)       An Event of Default hereunder shall be an "Event of Default" under
Section 8.1 of the Credit Agreement entitling Lender to all of the remedies
afforded Lender in Section 8.2 of the Credit Agreement.

 

(b)       This Amendment shall be governed by and construed in accordance with
the laws of the State of Florida without regard to its conflict of law
principles.

 

(c)       Borrower, Guarantor and Lender acknowledge that there are no other
understandings, agreements or representations, either oral or written, express
or implied, with respect to the Loan that are not embodied in the Loan Documents
and this Amendment, which collectively represent a complete integration of all
prior and contemporaneous agreements and understandings of Borrower, Guarantor
and Lender with respect to the Loan; and that all such prior understandings,
agreements and representations are hereby modified as set forth in this
Amendment. Except as expressly modified hereby, the terms of the Loan Documents
are and remain unmodified and in full force and effect.

 



 3 

 

 

(d)       This Amendment shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns. The paragraph and section headings used herein are for convenience only
and shall not limit the substantive provisions hereof. All words herein which
are expressed in the neuter gender shall be deemed to include the masculine,
feminine and neuter genders. Any word herein which is expressed in the singular
or plural shall be deemed, whenever appropriate in the context, to include the
plural and the singular.

 

(e)       Any references to the Note, the Credit Agreement or the Loan
Documents, contained in any of the Loan Documents shall be deemed to refer to
the Note, the Credit Agreement and the other Loan Documents as amended hereby.
This Agreement shall be deemed a "Loan Document" and accordingly, the definition
of the term "Loan Documents" appearing in the Loan Documents is hereby amended
to include, in addition to the documents already covered thereby, this
Agreement.

 

(f)       This Amendment may be executed in one or more counterparts, all of
which, when taken together, shall constitute one original Amendment.

 

(g)       Time is of the essence of each of Borrower's obligations under this
Amendment.

 

(h)       If one or more of the provisions contained in this Amendment shall for
any reason be held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment, and this Amendment shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein or therein.

 

[signature page to follow]

 



 4 

 

 



[Signature Page to Modification of Credit Agreement and Other Loan Documents]

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 



  BORROWER:       JETPAY PAYMENT SERVICES, FL, LLC,   a Delaware limited
liability company           By: JetPay Corporation, its sole member

 

 



  By: /s/ Gregory Krzemien   Name: Gregory Krzemien   Its: Chief Financial
Officer      

 

 

  GUARANTOR:       JETPAY CORPORATION,   a Delaware corporation           By:
/s/ Gregory Krzemien   Name: Gregory Krzemien   Its: Chief Financial Officer    
 

 

 

  LENDER:       FIFTH THIRD BANK,   an Ohio banking corporation           By:
/s/ Brian J. Holliday   Name: Brian Holliday   Its: Vice-President      

 

 

 5 



